721 P.2d 707 (1986)
Jacqueline MOODY, Russell T. Moody, Jane Dukesherer and John Dukesherer, Respondents-Appellants,
v.
CAWDREY & ASSOCIATES, INC., a foreign corporation; Mars Constructors, Inc.; Cawdrey-Mars General, a partnership; HK-GC Partnership, General Construction Company, jointly dba HK-GC Partnership; Kajioka, Okada & Partners, Inc.; Luko Realty, Ltd.; Aaron M. Chaney, Inc.; Association of Apartment Owners of 1260 Richard Lane; Ernest C. Hickson; and First Hawaiian Development Corporation, Petitioners-Appellees, and
Howard Bugbee; John Does III-X; John Doe Partnerships I-X; John Doe Corporations II-X; and John Doe Governmental Entities I-X, Defendants.
No. 10052.
Supreme Court of Hawaii.
July 8, 1986.
Walter Davis and Archibald C.K. Kaolulo (Davis, Reid & Richards, of counsel), on the writ and brief, Honolulu, for petitioners-appellees Ass'n of Apartment Owners of 1260 Richard Lane and Aaron M. Chaney, Inc.
David L. Turk and Nathan J. Sult (Turk & Agena, of counsel), contra and on the brief, Honolulu, for respondents-appellants.
Before LUM, C.J., NAKAMURA, HAYASHI and WAKATSUKI, JJ., and CHUN, Circuit Judge, in place of PADGETT, J., Recused.
PER CURIAM.
We granted certiorari to review the decision of the Intermediate Court of Appeals, 6 Haw.App. ___, ___, 721 P.2d 708 (1986). On the basis of King v. Ilikai Properties, Inc., 2 Haw.App. 359, 632 P.2d 657 (1981), the decision of the Intermediate Court of Appeals is reversed, and the judgment of the trial court is accordingly affirmed.